DETAILED ACTION
The following Office action concerns Patent Application Number 15/768,770.  Claims 1, 3-12, 14-22 are pending in the application. Claim 10 has been withdrawn from consideration as being drawn to a non-elected invention.
The applicant’s amendment filed November 3, 2021 has been entered.
The declaration of Mr. Deronja filed November 3, 2021 has been considered as discussed below.
The previous rejection of claims 1, 3-9, 11, 12 and 14-22 under 35 USC 103 over Strothoff et al in view Renaud is maintained in this action and discussed below.
The previous rejection of claims 1, 3-9, 11, 12 and 14-22 under 35 USC 103 over Walters et al in view of Renaud is maintained in this action and discussed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1, 3, 5-9, 11, 12 and 14-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Strothoff et al (DE 10002710, mach. trans., included in an IDS) in view of Renaud et al (US 4,040,989).  
Strothoff et al teaches a cleaning composition comprising 10-50 % by weight of metal hydroxide and 10-50 % by weight of an organic complexing (chelating) agent (par. 6).  The metal hydroxide is provided as an aqueous solution containing 30-90 % metal hydroxide in water (par. 7).  The resulting amount of water in the composition is determined by subtraction to be about 5-80 % by weight.  The metal hydroxide includes a mixture of sodium hydroxide and potassium hydroxide (par. 7).  The claimed tenside and excipient components are optional since the required amounts include zero.  The composition includes an additional 1-15 % of solid metal hydroxide (par. 6).  Given the broad ranges of the aqueous metal hydroxide and complexing agent components,  an additional 1 % solid metal hydroxide would not materially impact the calculated (approximate) amount of water. 
The cleaning composition is an aqueous suspension (par. 11-12, 36).  In an embodiment, the cleaning composition is a liquid because it has low viscosity and is capable of flowing under its own weight (par. 43).
The composition includes a polymer additive of a polycarboxylic acid or a polyacrylic acid (the dispersing agent) 
Claims 14, 15 and 19 includes product by process limitations. The patentability of a product by process claim is based on the structure of the claimed product, not on the steps in the process to make the product.  MPEP § 2113.  Since the detergent composition of Strothoff in view of Renaud has the same structure, components, and amounts thereof as the claimed detergent composition, the product by process limitations are satisfied.
Regarding claims 1 and 16, Strothoff et al is silent with respect to the stability of the composition.  However, the detergent composition of Strothoff in view of Renaud contains all of the instantly claimed ingredients and amounts thereof.  Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed stability to naturally arise in the detergent composition of Strothoff in view of Renaud.  
Regarding claim 17, Strothoff et al is silent with respect to the variation of viscosity and density after 30 days of storage.  However, the detergent composition of Strothoff in view of Renaud contains all of the instantly claimed ingredients and amounts thereof.  Therefore, it is reasonable that one of 
Regarding claim 18, the detergent composition of Strothoff in view of Renaud is capable of being metered with a pinch pump because the composition is a liquid (par. 43).
Strothoff et al does not teach that the composition has a viscosity of at most 6500 mPa∙s.
However, Renaud et al teaches a cleaning composition having a viscosity of 20-500 cps [1 cps = 1 mPa∙s] (col. 6, lines 1-13).  A viscosity in this range is preferred for pouring from a bottle (id.).  Renaud does not teach the method of measuring viscosity.  However, the prior art viscosity of 20-500 cps would not be expected to change substantially in response to the method of measuring the viscosity and the viscosity range of 20-500 cps is entirely within the claimed viscosity range.
A person of ordinary skill in the art would have been motivated to combine the viscosity of Renaud with the composition of Strothoff in order to obtain a cleaning composition which can be conveniently poured from a bottle.  In addition, the optimum viscosity or a pourable composition would have determined by routine experimentation, since viscosity was known to be a result-effective variable of a cleaning .
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Strothoff et al in view of Renaud et al and Patten et al (US 6,204,231). 
Strothoff et al in view of Renaud et al teaches a cleaning composition comprising a mixture of sodium hydroxide and potassium hydroxide as described above.  Strothoff et al in view of Renaud et al does not teach the individual mixing amounts of the sodium hydroxide and the potassium hydroxide. 
However, Patten et al teaches a cleaning composition comprising a mixture of sodium hydroxide and potassium hydroxide.  Patten teaches that replacing at least 20 % of the sodium hydroxide with potassium hydroxide produces substantial economic savings in a process of regenerating the cleaning composition (col. 2, lines 16-65).  Assuming 20 % replacement of sodium hydroxide, the resulting amounts would be 8-40 % sodium hydroxide and 2-10 % potassium hydroxide.
Strothoff et al teaches a mixture of sodium hydroxide and potassium hydroxide but does not specify the mixing amount.  Patten et al teaches replacing at least 20 % of the sodium hydroxide with potassium hydroxide to produce substantial economic savings in a process of regenerating the cleaning composition (col. 2, lines 16-65).  A person of ordinary skill .
Claims 1, 3, 5-9, 11, 12 and 14-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Walters et al (US 2014/0121150) in view of Renaud et al (US 4,040,989).  
Walters et al teaches a liquid detergent composition comprising 20-90 % by weight of alkali metal hydroxide, 1-30 % by weight of polycarboxylic acid (dispersing agent), 0-30 % by weight of a chelating agent, and 1-90 % by weight water (par. 13, 14, 44, 46).  The alkali metal hydroxide includes sodium hydroxide and potassium hydroxide (par. 18).  The claimed tenside and excipient components are optional since the required amounts include zero.  The detergent composition is an aqueous liquid suspension (par. 44, 76).  The composition has a viscosity of 1,000 to 200,000 cP [1 cP = 1 mPa∙s] during processing (par. 99).
The chelating agent includes amino carboxylates and methylglycine diacetic acid, which is an amino carboxylic acid (par. 34-35).  The polycarboxylic acids include polyacrylic acids (par. 30).  The composition is stable (par. 100).  
Claims 14, 15 and 19 include product by process limitations. The patentability of a product by process claim is based on the structure of the claimed product, not on the steps in the process to make the product.  MPEP § 2113.  Since the detergent composition of Walters in view of Renaud has the same structure, components, and amounts thereof as the claimed detergent composition, the product by process limitations are satisfied.
Regarding claim 17, Walters et al is silent with respect to the variation of viscosity and density after 30 days of storage.  However, the detergent composition of Walters in view of Renaud contains all of the instantly claimed ingredients and amounts thereof.  Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed variation of viscosity and density after 30 days of storage to naturally arise in the detergent composition of Walters in view of Renaud.
Regarding claim 18, the detergent composition of Walters in view of Renaud is capable of being metered with a pinch pump, because the composition is a liquid (par. 14, 44).
Walters et al does not teach that the composition has a viscosity of at most 6500 mPa∙s.

A person of ordinary skill in the art would have been motivated to combine the viscosity of Renaud with the composition of Walters in order to obtain a cleaning composition which can be conveniently poured from a bottle.  In addition, the optimum viscosity of a pourable composition would have determined by routine experimentation, since viscosity was known to be a result-effective variable of a cleaning composition with regards to the pourability of the composition (Renaud, col. 6, lines 1-13).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Walters et al in view of Renaud et al and further in view of Patten et al (US 6,204,231). 
Walters et al in view of Renaud et al teaches a detergent composition comprising 20-90 % alkali metal hydroxide, wherein the alkali metal hydroxide includes sodium hydroxide and potassium hydroxide as described above. Walters et al in view of 
However, Patten et al teaches a cleaning composition comprising a mixture of sodium hydroxide and potassium hydroxide.  Patten teaches that replacing at least 20 % of the sodium hydroxide with potassium hydroxide produces substantial economic savings in a process of regenerating the cleaning composition (col. 2, lines 16-65).  Assuming 20 % replacement of sodium hydroxide, the resulting amounts would be 16-72 % sodium hydroxide and 4-18 % potassium hydroxide.
A person of ordinary skill in the art would have been motivated to combine the mixing ratio for sodium hydroxide and potassium hydroxide of Patten et al with the detergent composition of Walters et al in view of Renaud et al in order to obtain substantial economic savings in a process of regenerating the detergent composition.
Response to Arguments
The applicant argues that the viscosity of the composition cannot be changed without also modifying the composition.  The examiner agrees.  However, Strothoff et al teaches content ranges for each of the components of the composition, which would allow a person of ordinary skill in the art to vary the composition in order to achieve a viscosity suitable for pouring from a bottle, as taught by Renaud et al.  Furthermore, the 
The applicant submits the declaration of Mr. Deronja to show that diluting the composition of Strothoff to 28-39 wt% water produces a viscosity and stability which are outside the claimed ranges.  However, the declaration does not describe how the compositions were prepared.  The declaration merely states that the compositions were prepared according to the teaching of Strothoff et al and then diluted.  There is insufficient detail in the declaration regarding the procedure for preparing the compositions to determine if the test fairly represents the teaching of Strothoff et al.  The actual preparation procedure is particularly important here because of a discrepancy in the water content of the compositions as discussed below.  This concern applies to both the viscosity and stability tests.
According to the declaration, a diluted composition having a water content of 39.3 % had a viscosity of 44,400 mPa∙s (par. 10).  However, Fig. 14 of the declaration shows that the composition having a viscosity of 44,400 mPa∙s  had a water content of 36.29 % (Fig. 14).  Therefore, there is a significant discrepancy as to the water content of the tested composition.  This discrepancy is not explained in the declaration.  
In addition, the viscosity at 39 % water content (the upper limit of the claimed range) cannot be interpolated from the data at 36.3 % and 41.7 % water content in Fig. 14, because the plot of viscosity versus water content is highly non-linear in that region.  The viscosity at 41.7 % water is 3072 mPa∙s, which is well within the claimed range of less than 6500 mPa∙s.  The evidence presented is insufficient to prove that the viscosity at 39 % water content is outside of the claimed range.
The stability test data appears to show that the diluted composition of Strothoff et al does not have the level of stability required by claim 17.  However, there is insufficient detail in the declaration regarding the manner of preparing the compositions to determine if the test compositions fairly represent the teaching of Strothoff et al. 
For all the above reasons, the applicant’s argument that a composition according to Strothoff et al cannot achieve the claimed viscosity and stability is not persuasive.  Therefore, the rejection over Strothoff in view of Renaud must be maintained.
Strothoff et al is not the closest prior art.  The closest prior art is Walters et al, because Walters teaches an aqueous 
Walters et al teaches ranges for each of the components in the composition, which would allow a person of ordinary skill in the art to vary the composition in order to achieve a viscosity suitable for pouring from a bottle, as taught by Renaud et al.  The amount of water in the composition is 1-90 % by weight, which allows a wide range for adjustment of viscosity.  A person of ordinary skill in the art would reasonably expect the claimed viscosity to naturally arise in the detergent composition in the range(s) where the prior art amounts of components coincide with the claimed amounts. 
The applicant argues that Walters does not teach a liquid suspension.  However, Walters specifically teaches that the detergent composition is an aqueous suspension and a liquid suspension (par. 44, 76). 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        January 4, 2022